BOK FINANCIAL 401(k) PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE DECEMBER 31, 2010 and 2009 WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CONTENTS Report of Independent Registered Public Accounting Firm HoganTaylor LLP 1 Statements of Net Assets Available for Benefits December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2010 3 Notes to Financial Statements 4 Supplemental Schedule: Form 5500 Schedule H; Line 4i – Schedule of Assets (Held at End of Year) December 31, 2010 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator BOK Financial 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the BOK Financial 401(k) Plan (the Plan) as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule of Assets (Held at End of Year) as of December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. \s\ HOGANTAYLOR LLP Tulsa, Oklahoma June 24, 2011 - 1 - BOK FINANCIAL 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2010 and 2009 Assets Investments, at fair value (See Note 3) $ $ Cash Receivables: Employer contributions Notes receivable from participants Due from broker Accrued interest receivable Total receivables Total assets Liabilities Due to broker Excess contributions payable - Total liabilities Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for plan benefits $ $ See notes to financial statements. - 2 - BOK FINANCIAL 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, 2010 Investment income: Net appreciation in value of investments $ Interest and dividends Total investment income Interest income on notes receivable from participants Contributions: Participants Employer Rollovers Total contributions Deductions from net assets: Benefit payments Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See notes to financial statements. - 3 - BOK FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 Note 1 – Description of Plan The following description of the BOK Financial 401(k) Plan (the Plan) provides only general information. Participants should refer to the Summary Plan Description or the Plan document for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan covering all employees of BOK Financial Corporation (BOKF) and its subsidiaries and affiliates (collectively, the Employer or Company). An eligible employee may enter the Plan on the first day of the month following the date the employee has completed one full month of service. All new eligible employees are automatically enrolled in the Plan at a 3% contribution rate unless the employee designates on the enrollment form not to participate or to participate at another allowable contribution rate. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Bank of Oklahoma N.A. (Plan Administrator), subsidiary of BOKF, holds and manages the assets of the Plan, maintains participant account records and makes distributions to Plan participants.The Plan’s investments are held by a bank-administered trust fund at the Bank of Oklahoma, N.A. Trust Department. Contributions Participants may elect to contribute a percentage of their compensation up to the maximum allowable by federal regulation (up to 100% in 2010) on a pre-tax basis pursuant to a salary reduction agreement filed with the Plan Administrator.In addition, participants may make after-tax contributions, which shall not exceed 6% of each participant's compensation; however, the combination of pre-tax and after-tax contributions cannot be more than the annual legal limit on the total amount that may be contributed to this type of plan (up to $16,500 in 2010).Participants who attained age 50 on or before December31, 2010, were allowed to make a pre-tax catch-up contribution up to an additional $5,500 in 2010. Participants may also make Roth 401(k) contributions to the Plan not to exceed the annual legal limit (up to $6,000 in 2010).Effective December 1, 2010, participants who had attained age 59 ½ were allowed to convert non-Roth balances to Roth 401(k). Participants may elect investment in any of 13 registered investment companies, the Bank of Oklahoma, N.A. Managed Allocation Portfolios (MAP) Target Funds which are collective investment funds, the Bank of Oklahoma, N.A. Strategic Allocation Fund (SAF) which is a collective investment fund, and BOKF Common Stock.Participants may also elect a self-directed option that allows them to invest in a variety of marketable securities in accordance with the Plan document. The Employer makes a matching contribution to the Plan in either cash or in shares of BOKF Common Stock.In 2010, the entire matching contribution of $13,787,700 was made in cash. - 4 - For each dollar of a participant's contribution, up to 6% of compensation per pay period, based on the participant's years of service, the Employer makes a matching contribution that increases as follows: Years of Service Matching Percentage Less than four years 50% Four to nine years 100% Ten to fourteen years 150% Fifteen or more years 200% Matching contributions for the 2010 plan year are limited to a maximum of $29,400 based on the participant's years of service and the Internal Revenue Code annual compensation limit. The Company also makes a special contribution for participants making less than $40,000. This special contribution (Qualified Non-Elective Contribution) is $750 for participants making less than $30,000 and phases out for participants making $30,000 to $40,000.The aggregate special contribution for the 2010 plan year was $933,400. The Employer may, at its sole discretion, make an additional discretionary contribution to the Plan.There was no discretionary contribution in 2010. Participant accounts Each participant's account is credited with the participant's contribution and allocations of (a) the Employer's contribution and (b) Plan earnings and charged with administrative expenses, if applicable. Allocations are based on participant earnings or account balances, as defined by the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting Participants vest in Employer matching contributions based upon years of service, as defined by the Plan. Participants are 100% vested upon completion of five years of service and are immediately vested in their deferred (pre-tax), Roth 401(k) and after-tax contributions, and the actual earnings thereon. Participant loans Participants may borrow against their accounts in amounts of not less than $1,000 and not to exceed the lesser of $50,000 or 50% of the participant's vested account balance.Loans will bear interest based on the current banking prime rate when the loan is requested and may not exceed a five-year term, unless the proceeds are used to acquire the primary residence of the participant, in which case the maximum term is 25 years.Repayment is made by payroll withholdings, and the maximum number of loans a participant may have outstanding at one time is two.The loans are secured by the balance in the participant's account.Interest rates are based on the Chase prime rate and range from 3.25% to 10.50% at December31, 2010.If a participant terminates employment with the Company, the outstanding loan balance is due and payable immediately.If the loan is not repaid in full upon termination, the balance will be treated as a distribution to the participant. Payment of benefits A participant, who terminates employment with a vested account balance of less than $1,000, including rollover contributions, will receive a lump-sum payment. If the participant's vested balance exceeds $1,000, but is less than $5,000 (including rollover contributions), and the participant has not elected to receive payment directly, transfer to another eligible retirement plan or a direct rollover, the Plan will pay the distribution in a direct rollover to an individual retirement account designated by the Plan Administrator.Balances over $5,000 are not distributed without the participant's consent. - 5 - Forfeitures At December 31, 2010 and 2009, $342 and $3,170, respectively, of investments at fair value in the statements of net assets available for benefits represented unallocated forfeitures. Such amounts are invested in the Cavanal Hill Cash Management Fund.These accounts are first used to pay for administrative expenses and any remaining amounts are used to reduce future employer contributions.The Employer paid all such eligible administrative expenses in 2010; therefore, forfeited nonvested account balances of $200,349 were used to reduce employer contributions. Plan termination The Employer expects to continue the Plan indefinitely.However, the Employer reserves the right to discontinue or to amend the Plan, in whole or in part, from time-to-time.In the event of Plan termination, participants will become 100% vested in their accounts. Note 2 – Summary of Significant Accounting Policies Basis of accounting The financial statements of the Plan are prepared on the accrual basis of accounting.Benefit payments are recorded when paid. Administrative expenses The participants pay loan origination fees and fees related to self-directed common stocks, bonds and registered investment companies.The Employer pays all other administrative expenses, which were $627,509 in 2010. Notes receivable from participants Notes receivable from participants represent participant loans that are recorded at their unpaid principal balance plus any accrued unpaid interest.Interest income on notes receivable from participants is recorded when it is earned.Related fees are recorded as administrative expenses and are expensed when incurred.No allowances for credit losses were recorded at December 31, 2010 or 2009.If a participant ceases to make loan repayments and the Plan Administrator deems the participant loan to be a distribution, the participant loan balance is reduced and a benefit payment is recorded. Excess contributions payable As of December 31, 2009, the Plan recorded liabilities totaling $33,124 related to contributions in excess of amounts allowed by the Internal Revenue Service.No such amounts were outstanding at December31, 2010.The amounts payable to participants as of December 31, 2009 were refunded by December 31, 2010, as required by the Internal Revenue Code. Investment valuation and income recognition Investments are reported at fair value.Fair value is the price that would be received to sell the investment in an orderly transaction between market participants at the measurement date.See Note 3 for discussion of fair value measurements. - 6 - Purchases and sales of securities are recorded on a trade-date basis.Dividend income is recorded on the ex-dividend date.Interest income is recorded on the accrual basis. Investment contracts are reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.Contract value represents contributions made, plus earnings, less withdrawals and administrative expenses.The Plan's investments include the SEI Stable Asset Fund, a collective trust that invests in a variety of fully benefit-responsive investment contracts.The statements of net assets available for benefits present the fair value of the SEI Stable Asset Fund and the adjustment from fair value to contract value, and the statement of changes in net assets available for benefits excludes the changes in fair value for the SEI Stable Asset Fund. Use of estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates. New accounting pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-06, Improving Disclosures about Fair Value Measurements, (ASU 2010-06). ASU 2010-06 amended ASC 820 to clarify certain existing fair value disclosures and require a number of additional disclosures. The guidance in ASU 2010-06 clarified that disclosures should be presented separately for each 'class' of assets and liabilities measured at fair value and provided guidance on how to determine the appropriate classes of assets and liabilities to be presented. ASU 2010-06 also clarified the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level 2 and Level 3 fair value measurements. In addition, ASU 2010-06 introduced new requirements to disclose the amounts (on a gross basis) and reasons for any significant transfers between Levels 1, 2 and 3 of the fair value hierarchy and present information regarding the purchases, sales, issuances and settlements of Level 3 assets and liabilities on a gross basis. With the exception of the requirement to present changes in Level 3 measurements on a gross basis, which is delayed until 2011, the guidance in ASU 2010-06 is effective for reporting periods beginning after December 15, 2009. Since ASU 2010-06 only affects fair value measurement disclosures, adoption of ASU 2010-06 did not affect on the Plan's net assets available for benefits or its changes in net assets available for benefits. In September 2010, the FASB issued Accounting Standards Update 2010-25, Reporting Loans to Participants by Defined Contribution Pension Plans, (ASU 2010-25). ASU 2010-25 requires participant loans to be measured at their unpaid principal balance plus any accrued unpaid interest and classified as notes receivable from participants. Previously, loans were measured at fair value and classified as investments. ASU 2010-25 is effective for fiscal years ending after December 15, 2010 and is required to be applied retrospectively. Adoption of ASU 2010-25 did not change the value of participant loans from the amount previously reported as of December 31, 2009. Participant loans have been reclassified to notes receivable from participants as of December 31, 2010 and 2009. Subsequent events Effective January 1, 2011, the Plan Administrator merged with other affiliated banks wholly-owned by BOK Financial Corporation.The resulting bank is named BOKF, N.A. - 7 - Note 3 – Investments Investments representing 5% or more of plan net assets The following presents investments at fair value that represent 5% or more of the Plan's net assets: December 31, BOKF Common Stock Fund $ $ Cavanal Hill Cash Management Fund SEI Stable Asset Fund* Neuberger and Berman Genesis Trust Fund Dodge and Cox Stock Fund Vanguard Institutional Index Pimco Total Return Institutional Fund Investments that represent less than 5% in 2010 and 2009 Total investments Adjustment from fair value to contract value for SEI Stable Asset Fund $ $ * SEI Stable Asset Fund at contract value was $14,216,956 and $12,900,128 at December 31, 2010 and 2009, respectively. During 2010, the Plan's investments (including investments purchased and sold, as well as held during the year) appreciated in fair value as follows: Net Appreciation in Fair Value of Investments BOKF Common Stock Fund $ Registered investment companies Self-directed common stocks Self-directed registered investment companies Self-directed bonds Collective investment trusts $ Participants should refer to the fund prospectus or other investment document for information on a fund's investment risk, objective, fees and expenses. - 8 - Fair value Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets and liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3).The three levels of valuation hierarchy are described below: · Level 1 –Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities; · Level 2 –Quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable; and · Level 3 –Significant unobservable prices or inputs. Following is a description of the valuation methodologies used for assets measured at fair value by the Plan.There have been no changes in the methodologies used at December 31, 2010 and 2009. BOKF common stock and self directed brokerage accounts:Valued at the closing price reported on the active market on which the individual securities are traded. Money market fund and other registered investment companies:Valued at the net asset value (NAV) of shares held by the Plan at year end. Collective investment trusts:Valued at the NAV of shares held by the Plan at year end.The NAV is provided by the collective investment trusts' trustee, which is Bank of Oklahoma, N.A., and is derived from market quotes for identical assets.The fair value of the investment in the common collective trust fund is provided to the Plan by the Trustee daily.The Trustee determines the NAV per share by dividing the total fair value of the accounts by the number of the shares outstanding.The shares of these accounts may be purchased from the Trustee or sold to the Trustee daily at the published NAV.There are no restrictions or notice requirements for participant transactions similar to an open end mutual fund.Restrictions and notice requirements apply in situations where the Plan desires to liquidate all the shares held in an account.The Plan makes no funding commitments to the common collective trust fund. Stable asset fund:Fair value is determined by the independent fund manager, which utilizes level 2 inputs.The shares of these accounts may be purchased from the Trustee or sold to the Trustee daily at contract value.There are no restrictions or notice requirements for participant transactions including bona fide benefit payments, participant loans, employee's directed transfer of the employee's interest in the plan to another investment election, or paying Trustee fees.The Plan may remove this Fund as an investment option generally only upon 12 months' advance written notice to the Trustee.The Plan makes no funding commitments to the common collective trust fund. - 9 - The following table presents information about the Plan's assets measured at fair value on a recurring basis at December 31: Assets at Fair Value as of December 31, 2010 Level 1 Level 2 Level 3 Total Money market fund $ $
